                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

CAMILLE DEANN ARMS,                               §
                                                  §
                                                  §     CIVIL ACTION NO. 6:18-CV-00487-RAS
              Plaintiff,                          §
                                                  §
v.                                                §
                                                  §
COMMISSIONER               OF       SOCIAL        §
SECURITY,                                         §
                                                  §
              Defendant.

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Camille Arms initiated this civil action pursuant to Social Security Act Section

205(g) for judicial review of the Commissioner’s denial of Plaintiff’s application for Social

Security benefits. The case was referred to United States Magistrate Judge John D. Love, who

issued a Report and Recommendation concluding that the decision of the Commissioner should

be affirmed and the action dismissed with prejudice.

       The Report and Recommendation of the Magistrate Judge (Dkt. No. 17), which contains

his findings, conclusions, and recommendation for the disposition of this action, has been

presented for consideration. Plaintiff has filed an objection to the Report and Recommendation

(Dkt. No. 18).    Specifically, Plaintiff objects to the Magistrate Judge’s determination that

Plaintiff failed to argue the significance of the application of an improper legal standard to

evaluate severe impairments. Id. at 3. Plaintiff further objects to the Magistrate

Judge’s conclusion    that   the   opinion   of       the   consultative   examiner,   Dr.   Kadakia,

supported the ALJ’s Residual Functional Capacity (RFC)



                                                  1
determination because Plaintiff contends the ALJ ignored certain limitations considered by Dr.

Kadakia. Id. at 3–4.

       Here, the Magistrate Judge noted that Plaintiff had not explained the significance of the

slightly different wording used by the ALJ versus the Fifth Circuit standard proposed by

Plaintiff. (Dkt. No. 17, at 7.) Plaintiff’s objections do not address this slight difference in word

choice, but instead argue that Plaintiff has been prejudiced by the application of an improper

legal standard. (Dkt. No. 18, at 3.) The Magistrate Judge fully considered this argument and

discussed the record evidence regarding the severity of Plaintiff’s impairments. (Dkt. No. 17, at

8–11.) Specifically, the Magistrate Judge noted how the record evidence was fairly incorporated

into the ALJ’s RFC determination, including the opinions of Plaintiff’s treating physician, the

consultative examiner, and Plaintiff’s own statements regarding her symptoms. Id.

Plaintiff’s objections reiterate this evidence to suggest a different conclusion should be had.

Plaintiff specifically raises an objection to the consideration of Dr. Kadakia, stating that Plaintiff

does not understand how his opinions support the ALJ’s RFC finding and that the ALJ

ignored certain limitations described by Dr. Kadakia. (Dkt. No. 18, at 3–4.)

       Dr. Kadakia was just one of the sources considered by the ALJ and reviewed by the

Magistrate Judge. The Magistrate Judge noted that the ALJ considered Dr. Kadakia’s opinions

who “found that with regards to her cirrhosis, it is likely due to hepatitis C combined with

alcoholism” and “that Dr. Kadakia did not preclude claimant from performing work nor from

being able to move around, which supports his RFC determination.” (Dkt. No. 17, at 9.) The

Magistrate Judge further noted that this opinion was consistent with an opinion of Plaintiff’s

treating physician, Dr. Scribner, who “reported Plaintiff to have cirrhosis of the liver and hepatic

encephalopathy,” but found that “as of October 2015, Plaintiff had never been treated for



                                                  2
hepatitis C.” Id. The Magistrate Judge concluded that these opinions were consistent with the

record evidence that Plaintiff is now in remission for her hepatitis C and that Plaintiff no longer

uses drugs or alcohol. Id. As noted by the Magistrate Judge, these opinions were incorporated

into the ALJ’s RFC determination. Plaintiff’s arguments regarding specific vocational limitations

opined by Dr. Kadakia were not raised in Plaintiff’s briefing and are therefore waived. See

Freeman v. Cty. of Bexar, 142 F.3d 848, 851 (5th Cir. 1998) (“[A] party who objects to the

magistrate judge’s report waives legal arguments not made in the first instance before the

magistrate judge.”). The Court finds no error in the Magistrate Judge’s discussion of the record

evidence, including Dr. Kadakia’s opinions, as considered by the ALJ in determining the severity

of Plaintiff’s impairments.

       Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the Court. It is accordingly ORDERED that the decision of

the Commissioner is AFFIRMED and the complaint is hereby DISMISSED WITH

PREJUDICE. It is further ORDERED that any motion not previously ruled on is DENIED.

              .    SIGNED this the 31st day of January, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                3
